Case 1:19-cv-01582-AMD-SMG Document 39 Filed 12/08/20 Page 1 of 7 PageID #: 222




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X

 JUAN CARLOS TORRES IBARRA,
 FELIX ARGENIS ARGULO DIAZ,
 REYNALDO MARTINEZ CORTEZ, and
 MARTIMIANO RAMIREZ GARCIA,
 individually and on behalf of all others similarly
 situated,                                                           MEMORANDUM DECISION
                                Plaintiffs,                          AND ORDER
                                                                     19-CV-01582 (AMD) (SMG)
                  - against -

 W&L GROUP CONSTRUCTION INC. and
 JOHN DOES # 1-25,
                   Defendants.

 ----------------------------------------------------------------X
 ANN M. DONNELLY, United States District Judge:

         The plaintiffs brought this action on behalf of themselves and other similarly situated

 persons, against W & L Group Construction Inc. (“W & L Group”) and twenty-five John Doe

 defendants, alleging violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq., and the

 New York Labor Law §§ 650 et seq. (ECF No. 1.) On August 6, 2019, W & L Group moved to

 dismiss the complaint for failure to state a claim. (ECF No. 17.) I granted W & L Group’s

 motion but gave the plaintiffs leave to amend, which they did on November 20, 2019. (ECF

 Nos. 23, 25.) On March 19, 2020, W & L Group moved to dismiss the amended complaint.

 (ECF No. 30.) For the following reasons, the motion to dismiss is denied.

                                               BACKGROUND 1

         The named plaintiffs are New York residents and construction workers by trade. (ECF

 No. 25 ¶¶ 8, 11.) They allege that they were full-time employees of W & L Group and worked at


 1
   For purposes of this motion, I accept as true the factual allegations in the amended complaint and draw
 all reasonable inferences in the plaintiffs’ favor. See Town of Babylon v. Fed Hous. Fin. Agency, 699
 F.3d 221, 227 (2d Cir. 2012).
                                                          1
Case 1:19-cv-01582-AMD-SMG Document 39 Filed 12/08/20 Page 2 of 7 PageID #: 223




 various job sites in Queens, including 132-10 Pople Avenue, Flushing, New York; 36-26 Main

 Street, Flushing, New York and 42-29 Main Street, Flushing, New York. (Id. ¶¶ 11-12, 14.) The

 plaintiffs claim that W & L Group assigned them “employee numbers” and classified them as

 “moveable employees,” meaning that they “were moved around from jobsite to jobsite via

 company vans.” (Id. ¶ 16.) They allege that each workday, a van identified with “W & L Group

 Construction Inc.” lettering and driven by W & L Group employees “Archer” and “Thomas”

 would pick up the plaintiffs at a “central site” and take them “to a particular jobsite to work.”

 (Id. ¶¶ 13, 17.) According to the plaintiffs, the “[d]efendant had actual and functional control

 over the plaintiffs as it made all decisions as to place of work, duties to be performed and the

 hours worked” (id. ¶ 20); their workday ended when the vans that picked the plaintiffs up in the

 morning returned them to the same central location (id. ¶ 21).

        Each plaintiff alleges that he worked at least sixty-six hours a week during his respective

 term of employment: February 2011 through the present for Reynaldo Martinez Cortez, April

 2014 through June 2018 for Felix Argenis Argulo Diaz, January 2014 through August 2018 for

 Juan Carlos Torres Ibarra, and August 2005 through December 2015 for Martimiano Ramirez

 Garcia. (Id. ¶¶ 23, 25, 27, 29.) The plaintiffs were paid between $360.00 and $480.00 in cash

 each week; an “employee of the defendant” distributed the cash in envelopes “professionally

 printed” with the “defendant-employer’s name.” (Id. ¶¶ 22, 24, 26, 28, 30.) The plaintiffs allege

 that the defendants did not pay them minimum wage or overtime at a rate of one and a half times

 the minimum wage after forty hours worked per week, in violation of the Fair Labor Standards

 Act (“FLSA”) and the New York Labor Law (“NYLL”). (Id. ¶¶ 1, 4, 5.) They also allege a

 violation of the NYLL for failure to provide wage statements.




                                                   2
Case 1:19-cv-01582-AMD-SMG Document 39 Filed 12/08/20 Page 3 of 7 PageID #: 224




                                    STANDARD OF REVIEW

        To survive a motion to dismiss, a complaint must plead “enough facts to state a claim to

 relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A

 claim is facially plausible “when the plaintiff pleads factual content that allows the court to draw

 the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009). “While legal conclusions can provide the framework of a

 complaint, they must be supported by factual allegations.” Id. at 679. The alleged facts must

 “raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 556. “[A]

 formulaic recitation of the elements of a cause of action will not do.” Id. at 555. Pleadings must

 be construed in the light most favorable to the plaintiff. Hayden v. Paterson, 594 F.3d 150, 160

 (2d Cir. 2010).

                                           DISCUSSION

        A party must be an employer to be liable under the FLSA and NYLL. I dismissed the

 complaint because the plaintiffs did not plead sufficient facts to “support a plausible claim that

 the defendants employed them, and that the plaintiffs worked specific weeks.” (ECF No. 23 at

 4); (see also id. at 6 (“[W]hile the plaintiffs claim that they worked for the defendant company,

 they include no factual detail about what they did; they do not identify any project location or

 work assignment, or describe their individual job responsibilities or day-to-day tasks. They do

 not identify a single employment policy, name any individual supervisor, or allege when and

 how they were paid.”).)

        W & L Group argues that the amended complaint still does not adequately allege an

 employee-employer relationship between it and the plaintiffs. (ECF No. 31 at 12.) Specifically,

 the defendant contends that the amended complaint “merely describes how W & L Group



                                                  3
Case 1:19-cv-01582-AMD-SMG Document 39 Filed 12/08/20 Page 4 of 7 PageID #: 225




 allegedly provided transportation services to Plaintiffs so that they could travel to their job sites,”

 but does not include any facts to establish that W & L Group had control over the plaintiffs’

 employment. (Id. at 14.) W & L Group also argues that the amended complaint does not resolve

 any of the deficiencies identified in my previous order; the plaintiffs have not named their

 supervisors or explained how W & L Group controlled their work, set their schedules, or

 determined their rate of pay. (Id. at 15-18.) Finally, W & L Group says that the newly added

 plaintiff, Garcia, should be dismissed from the action because his FLSA clams are time-barred

 by the three-year statute of limitations. (Id. at 19.) I address each argument in turn.

 I.     The Amended Complaint Adequately Pleads that W & L Group Employed the
        Plaintiffs.

        An employer is “any person acting directly or indirectly in the interest of an employer in

 relation to an employee[.]” 29 U.S.C. § 203(d); see also Hart v. Rick’s Cabaret Int 7 Inc., No.

 09-CV-3043, 2010 WL 5297221, at *2 (S.D.N.Y. Dec. 20, 2010) (“[T]he standards by which a

 court determines whether an entity is an ‘employer’ under the FLSA also govern that

 determination under the New York labor law.”). “The Supreme Court has emphasized the

 ‘expansiveness’ of the FLSA’s definition of employer.” Herman v. RSR Sec. Servs. Ltd., 172

 F.3d 132, 139 (2d Cir. 1999) (citing Falk v. Brennan, 414 U.S. 190, 195 (1973)). “[T]he

 remedial nature of the statute further warrants an expansive interpretation of its provisions so that

 they will have ‘the widest possible impact in the national economy.’” Id. (quoting Carter v.

 Dutchess Cmty. Coll., 735 F.2d 8, 12 (2d Cir.1984). Therefore, “the determination of whether an

 employer-employee relationship exists for purposes of the FLSA [and NYLL] should be

 grounded in ‘economic reality rather than technical concepts.’” Barfield v. N.Y.C. Health &

 Hosp. Corp., 537 F.3d 132, 141 (2d Cir. 2008) (quoting Goldberg v. Whitaker House Coop., Inc.,

 366 U.S. 28, 33 (1961)).


                                                   4
Case 1:19-cv-01582-AMD-SMG Document 39 Filed 12/08/20 Page 5 of 7 PageID #: 226




        Courts look at “the totality of the circumstances” to determine whether an employer-

 employee relationship exists, and a determination is made “on a case-by-case basis.” Barfield,

 537 F.3d at 141-42 (citing Carter, 735 F.2d at 12 n.1). Relevant factors include whether the

 alleged employer “(1) had the power to hire and fire the employee, (2) supervised and controlled

 the employee work schedules or conditions of employment, (3) determined the rate and method

 of payment, and (4) maintained employment records.” Irizarry v. Catsimatidis, 722 F. 3d 99,

 104-105 (2d Cir. 2013). No one factor is dispositive, and the test does not require employers to

 exercise “absolute control” over the work of their employees. Herman, 172 F.3d at 139; see also

 Zheng v. Liberty Apparel Co. Inc., 355 F.3d 61, 72 (2d Cir. 2003) (a court may “consider any

 other factors it deems relevant to its assessment of the economic realities”). “The ultimate

 question is whether the putative employee is economically dependent on the putative employer.”

 Velu v. Velocity Exp., Inc., 666 F. Supp. 2d 300, 306 (E.D.N.Y. 2009).

        The amended complaint is still somewhat vague and conclusory, but includes additional

 allegations about the plaintiffs’ relationship with W & L Group, and “nudge[s] their claims

 across the line from conceivable to plausible.” Twombly, 550 U.S. at 570. The plaintiffs allege

 that W & L Group employed them as “movable employees” and assigned them a W & L Group

 “employee number.” (ECF No. 25 ¶¶ 12, 16.) They further allege that W & L Group controlled

 their hours and work location by transporting them from a central location to their worksite each

 day in a van marked “W & L Group Construction Inc.” and returning them to that central

 location each evening when they had completed that day’s work. (Id. ¶¶ 13, 17-21.) Moreover,

 the plaintiffs allege that they were not allowed to go to the worksite on their own, and that

 W & L Group made all decisions about where they worked, what their duties were, and how

 many hours they worked. (Id. ¶¶ 18, 20.) The amended complaint also lists specific locations



                                                  5
Case 1:19-cv-01582-AMD-SMG Document 39 Filed 12/08/20 Page 6 of 7 PageID #: 227




 where the W & L Group assigned the plaintiffs to work. (Id. ¶ 14.) The plaintiffs further allege

 that W & L Group controlled the rate and manner of their pay, and that the plaintiffs were paid in

 cash each week, in envelopes marked with each plaintiff’s name and an official W & L Group

 stamp and distributed by an W & L Group employee. (Id. ¶ 22.) Based on these facts and

 considering the totality of the circumstances, I can reasonably infer that W & L Group is the

 plaintiffs’ employer. See Iqbal, 556 U.S. at 678.

 II.    Plaintiff Garcia can move forward on his NYLL claims that are not time-barred.

        The amended complaint adds a fourth plaintiff: Martimiano Ramirez Garcia, who

 allegedly worked 70 hours a week for the defendant from 2005 to 2015. (ECF No. 25 ¶ 29.) The

 defendant seeks to dismiss Garcia because his FLSA claims are time-barred. (ECF No. 31 at

 19.)

        The FLSA has a three-year statute of limitations for willful violations. 29 U.S.C. § 216.

 The amended complaint was filed on November 20, 2019, and thus Garcia’s FLSA claims are

 time-barred. However, his claims are not barred by the NYLL, which has a six-year statute of

 limitations. N.Y. Lab. Law § 198(3). Garcia can recover for any violation of the NYLL that

 occurred after November 20, 2013.

        Although the defendant is correct that the Court is not required to exercise supplemental

 jurisdiction over Garcia’s state law claims, 28 U.S.C. § 1367 allows a court to exercise

 supplemental jurisdiction even after federal claims are dismissed if the state law claims are based

 on the same case and controversy. See Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006)

 (“[W]hen a court grants a motion to dismiss for failure to state a federal claim, the court

 generally retains discretion to exercise supplemental jurisdiction, pursuant to 28 U.S.C. § 1367,

 over pendent state-law claims.”). “Once a district court’s discretion is triggered under

 § 1367(c)(3), it balances the traditional ‘values of judicial economy, convenience, fairness, and
                                                  6
Case 1:19-cv-01582-AMD-SMG Document 39 Filed 12/08/20 Page 7 of 7 PageID #: 228




 comity,’ in deciding whether to exercise jurisdiction.” Kolari v. New York-Presbyterian Hosp.,

 455 F.3d 118, 122 (2d Cir. 2006) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350

 (1988)). Garcia’s NYLL claims are based on the same operative facts as the other plaintiffs’

 FLSA and NYLL claims—that the defendants did not pay the plaintiffs the lawful minimum

 wage and overtime. The values of “judicial economy, convenience, fairness, and comity” would

 not be served by forcing this single plaintiff to bring a second lawsuit in state court when it is

 likely that his claims could be resolved in this Court. Accordingly, I will not dismiss Garcia’s

 NYLL claims.

                                           CONCLUSION

        For the reasons stated above, the defendant’s motion to dismiss the amended complaint is

 denied. The defendant is directed to answer the amended complaint no later than December 22,

 2020. This case is respectfully referred to Magistrate Judge Steven M. Gold for further pre-trial

 management.

 SO ORDERED.
                                                          s/Ann M. Donnelly
                                                        ___________________________
                                                        ANN M. DONNELLY
                                                        United States District Judge
 Dated: Brooklyn, New York
        December 8, 2020




                                                   7
